DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 12/20/2021 has been entered. Claims 42-55, and 57-68 remain pending in the application.
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 7/8/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2021 and 12/9/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The abstract has been amended as follows:
Provided herein is an implant for delivering a hydrophobic active agent to a target tissue. The implant may include a scaffold defining a first surface and a second surface opposite the first surface, wherein the scaffold is substantially impermeable to the hydrophobic active agent, and a silicone tubing having a wall permeable to the hydrophobic active agent, wherein a first length of the silicone tubing is affixed to the first surface of the scaffold, wherein silicone tubing within the the hydrophobic active agent to the target tissue, and kits that find use in performing the present method.

	The claims have been amended as follows:
	42. 	(Currently amended) A method of treating prostate cancer in a subject, the method comprising: 
implanting a depot in a prostate in said subject, wherein said depot comprises, prior to said implanting: 
a biocompatible tubing having a wall devoid of any through-hole, first and second opposed ends formed from a portion of the wall of the biocompatible tubing, a lumen extending between the first and second opposed ends and defining a fully enclosed volume, said first and second opposed ends being sealed
a hormone-modulating active agent provided in the fully enclosed volume, wherein said biocompatible tubing is permeable to said hormone-modulating active agent and the only means for the hormone-modulating active agent to exit the fully enclosed volume is by diffusing through the wall of the biocompatible tubing including the portion of the wall forming the opposed ends that are sealed, the depot delivering said hormone-modulating active agent to said prostate in said subject as said hormone-modulating active agent is released through said wall including the portion of the wall forming the first and second opposed ends of said biocompatible tubing when implanted in said prostate in said subject.
43. 	(Currently amended) The method of claim 42, wherein said depot is an elastomeric silicone tubing.
a cholesterol, an estradiol, a progesterone, a testosterone, a corticosteroid, derivatives thereof, and synthetic analogs thereof.
45. 	(Currently amended) The method of claim 42, wherein said hormone-modulating active agent is present in said depot at a concentration of about 0.0001 mg to about 10 mg per cm of the depot.
50. 	(Currently amended) A method of modulating hormone levels in a target tissue in a subject, the method comprising: 
implanting a polymeric tubing in said target tissue, 
wherein said polymeric tubing comprises, prior to said implanting: 
first and second ends; 
a lumen extending between the first and second ends;  
a polymeric wall extending between the first and second ends, the polymeric wall fully surrounding the lumen and defining a fully enclosed volume; and 
an active agent distributed throughout said polymeric wall, wherein said polymeric wall is permeable to said active agent, and the first and second ends are sealed such that the only means for the active agent to exit the polymeric tubing is by diffusing through the polymeric wall; and
the polymeric tubing directly delivering said active agent to said target tissue in said subject as said active agent is released through said polymeric wall of said polymeric tubing when implanted in said target tissue.
54. 	(Currently amended) The method of claim 50, wherein said polymeric tubing is fabricated from a non-biodegradable material.
a breast tissue or a prostate tissue.
57. 	(Currently amended) The method of claim 50, wherein said active agent is present in said polymeric tubing at a concentration of about 0.0001 mg to about 10 mg per cm of the polymeric tubing.
58. 	(Currently amended) The method of claim 50, wherein after said implanting, an average level of said active agent in said target tissue is in a range of about 50 nM to about 1000 nM.
60. 	(Currently amended) The method of claim 50, wherein said polymeric tubing delivers a sustained release of said active agent to said target tissue. 
61. 	(Currently amended) The method of claim 50, wherein said polymeric tubing delivers said active agent to said tissue for about 5 weeks to about 10 years.
66. 	(Currently amended) The method of claim 50, wherein the polymeric tubing has an intertwined, double-helical form.
68.	(Canceled)
Authorization for this examiner’s amendment was given in an interview with Edward Baba on 1/12/2022.
Allowable Subject Matter
Claims 42-55 and 57-67 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 42, the prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitations a method of treating prostate cancer in a subject as claimed in claim 42 comprising the only means for the hormone-modulating active agent to exit the fully enclosed volume is by diffusing through the wall of the 
Utkhede (U.S. PG publication 20090104243) discloses a depot (see figure 22, item 2200), wherein said depot comprises, prior to said implanting, a biocompatible tubing (figure 22, item 2100 and 2115). The hormone-modulating active agent (figure 22, item 2260) of Utkhede can only exit through wall 2115 at the first end of the biocompatible tubing, and therefore Utkhede fails to disclose the only means for the hormone-modulating active agent to exit the fully enclosed volume is by diffusing through the wall of the biocompatible tubing including the portion of the wall forming the first and second opposed ends that are sealed.
Dependent claims 43-49, 63-64, and 67 are allowed by virtue of being dependent upon allowed independent claim 42.
In regard to claim 50, the prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitations a method of modulating hormone levels in a target tissue in a subject as claimed in claim 50 comprising wherein said tubing comprises prior to implanting the polymeric wall fully surrounding the lumen and defining a fully enclosed volume, an active agent distributed throughout said polymeric wall, and the first and second ends are sealed such that the only means for the active agent to exit the polymeric tubing is by diffusing through the polymeric wall.
Utkhede (U.S. PG publication 20090104243) discloses a polymeric tubing (figure 23, item 2320 and 2310), wherein the polymeric tubing comprises, prior to implanting: an active agent (figure 23, item 2360) distributed throughout said polymeric wall (figure 23, item 2310). The polymeric wall does not fully surround a lumen extending between the first and second ends or define a fully enclosed volume and therefore Utkhede fails to teach all limitations of claim 50. The embodiment of figure 22 of Utkhede 
Dependent claims 51-55, 57-62, and 65-66 are allowed by virtue of being dependent upon allowed independent claim 50.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783